Citation Nr: 1212738	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in pertinent part, denied service connection for a low back disability.

The Board denied the claim in a November 2010 decision.  The Board's decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in an October 2011 Order, which endorsed a joint motion for remand and remanded the matter for further action consistent with the terms of the joint motion.

The Veteran had requested to testify at a hearing before the Board, but subsequently cancelled that request in a November 2009 statement.  Accordingly, the Board may proceed with appellate review.

The Board notes that the Veteran submitted additional evidence since this claim was last adjudicated by the RO.  On the Veteran's behalf, the Veteran's representative waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  As this claim must be remanded for further development, the AOJ will have an opportunity to consider this additional evidence on remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for a low back disability.  For the following reasons, this claim must be remanded for further development.

In the joint motion for remand, it was noted that in a November 2009 statement, the Veteran had identified treatment for low back pain in 1964 and 1965 by a Dr. Jones in Arthur, Illinois.  The parties agreed that VA has a duty to attempt to obtain these records pursuant to its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.102 (2011).  Further, the parties concluded that VA has a duty to notify the Veteran of the need to submit any of these records. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to fill out an authorized release form enabling VA to request records of treatment for back pain by a Dr. Jones in Arthur, Illinois in 1964 and 1965.  Then, if the Veteran furnishes the necessary authorization, the AOJ should attempt to obtain these records and associate them with the claims file.  The Veteran should also be notified that he should submit such records himself if they are in his possession.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file.

2. The Veteran should also be requested to identify any other relevant medical treatment he has received for his back problems.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

